On Application for Rehearing
SIMPSON, Justice.
We are asked to extend the opinion to declare whether, in exercising its discretion under Paragraph 11 of the will, the trustee would be limited to payment to Mrs. *86Ramage of such sum as would be reasonable for her “support, comfort and convenience, wants, wishes and desires, etc., not exceeding $500,” taking into consideration her income from other sources; or stated another way, after determining what constitutes a liberal amount for her support, etc., is the trustee required to deduct therefrom her independent income and merely pay her the difference? We do not think the will is subject to such a construction. As was pointed out originally, the testator devised and bequeathed to his widow certain properties separate and. apart from that considered in Paragraph 11 and we regard Paragraph 11 as an additional bequest for the purposes stated up to $500 a month, within the discretion of the trustee reasonably and fairly to be exercised. To adopt the contrary construction would be to limit the income of Mrs. Ramage to a possible $500 per month, which we do not think, according the liberal construction to be applied, was the intention of the testator.
We have responded to the request to extend the opinion to the foregoing extent, but are unwilling to make a further declaration of possible future rights of heirs. We do not regard that question as presented.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and FOSTER and LAWSON, JJ., concur.